Exhibit 10.2

 

CYPRESS SEMICONDUCTOR CORPORATION

(a Delaware corporation)

$250,000,000

4.50% Convertible Senior Notes due 2022

PURCHASE AGREEMENT

Dated:  June 20, 2016

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

CYPRESS SEMICONDUCTOR CORPORATION

(a Delaware corporation)

$250,000,000

4.50% Convertible Senior Notes due 2022

PURCHASE AGREEMENT

June 20, 2016

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

as Representative of the several Initial Purchasers

 

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Cypress Semiconductor Corporation, a Delaware corporation (the “Company”),
confirms its agreement with Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“Merrill Lynch”) and each of the other Initial Purchasers named in Schedule A
hereto (collectively, the “Initial Purchasers,” which term shall also include
any initial purchaser substituted as hereinafter provided in Section 11 hereof),
for whom Merrill Lynch is acting as the representative (in such capacity, the
“Representative”), with respect to (i) the sale by the Company and the purchase
by the Initial Purchasers, acting severally and not jointly, of the respective
principal amounts set forth in said Schedule A of $250,000,000 aggregate
principal amount of the Company’s 4.50% Convertible Senior Notes due 2022 (the
“Initial Securities”) and (ii) the grant by the Company to the Initial
Purchasers, acting severally and not jointly, of the option to purchase all or
any part of an additional $37,500,000 aggregate principal amount of its 4.50%
Convertible Senior Notes due 2022 (the “Option Securities” and, together with
the Initial Securities, the “Securities”) to cover overallotments.  The
Securities are to be issued pursuant to an indenture dated as of June 23, 2016
(the “Indenture”) between the Company and U.S. Bank National Association, as
trustee (the “Trustee”).  The Securities will be convertible into cash, shares
of the Company’s common stock, par value $0.01 per share (the “Common Stock”) or
a combination thereof, as set forth, and subject to the limitations contained,
in the Indenture.

In connection with the offering of the Initial Securities, the Company is
separately entering into capped call transactions with one or more financial
institutions (the “Counterparties”) pursuant to capped call confirmations (the
“Base Capped Call Confirmations”) to be dated the date hereof, and in connection
with the issuance of any Option Securities, the Company and the Counterparties
may enter into additional capped call confirmations (the “Additional Capped Call
Confirmations”) dated each date on which the option granted to the Initial
Purchasers pursuant to Section 2(b) to purchase such Option Securities is
exercised (such Additional Capped Call Confirmations, together with the Base
Capped Call Confirmations, the “Capped Call Confirmations”).

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and agrees
that the Initial Purchasers may resell, subject to the conditions set forth
herein, all or a portion of the Securities to purchasers (“Subsequent
Purchasers”) at any time after this Agreement has been executed and
delivered.  The Securities are to be

 

--------------------------------------------------------------------------------

 

offered and sold through the Initial Purchasers without being registered under
the Securities Act of 1933, as amended (the “1933 Act”), in reliance upon
exemptions therefrom.  Pursuant to the terms of the Securities and the
Indenture, investors that acquire Securities may only resell or otherwise
transfer such Securities if such Securities are hereafter registered under the
1933 Act or if an exemption from the registration requirements of the 1933 Act
is available (including the exemption afforded by Rule 144A (“Rule 144A”) of the
rules and regulations promulgated under the 1933 Act (the “1933 Act
Regulations”) by the Securities and Exchange Commission (the “Commission”)).

On April 28, 2016, the Company entered into an Asset Purchase Agreement (the
“Asset Purchase Agreement”) with Broadcom Corporation (“Broadcom”), pursuant to
which Cypress has agreed, subject to the conditions therein, to acquire certain
assets primarily related to Broadcom’s internet of things business for a
purchase price of $550 million in cash payable at the closing of the transaction
(the “Acquisition”).  

The Company has prepared and delivered to each Initial Purchaser copies of a
preliminary offering memorandum dated June 20, 2016 prior to the Applicable Time
(as defined below) (the “Preliminary Offering Memorandum”) and has prepared and
will deliver to each Initial Purchaser, on the date hereof or the next
succeeding day, copies of a final offering memorandum dated June 20, 2016 (the
“Final Offering Memorandum”), each for use by such Initial Purchaser in
connection with its solicitation of purchases of, or offering of, the
Securities.  “Offering Memorandum” means, with respect to any date or time
referred to in this Agreement, the most recent offering memorandum (whether the
Preliminary Offering Memorandum or the Final Offering Memorandum, or any
amendment or supplement to either such document), including exhibits thereto and
any documents incorporated therein by reference, which has been prepared and
delivered by the Company to the Initial Purchasers, in the case of the
Preliminary Offering Memorandum prior to the Applicable Time, in connection with
their solicitation of purchases of, or offering of, the Securities.   The
Company will prepare a final term sheet reflecting the final terms of the
Securities, in the form set forth in Schedule B hereto (the “Final Term Sheet”),
and will deliver such Final Term Sheet to the Initial Purchasers prior to the
Applicable Time in connection with their solicitation of purchases of, or
offering of, the Securities. Each party agrees that, unless it obtains the prior
written consent of the other party, it will not make any offer relating to the
Securities by any written materials other than the Offering Memorandum and the
Issuer Written Information. “Issuer Written Information” means (i) any writing
intended for general distribution to investors as evidenced by its being
specified in Schedule C hereto, including the Final Term Sheet, and (ii) any
“road show” that is a “written communication” within the meaning of the 1933
Act.  “General Disclosure Package” means the Preliminary Offering Memorandum and
any Issuer Written Information specified on Schedule C hereto and issued at or
prior to 9:05 P.M., New York City time, on June 20, 2016 or such other time as
agreed by the Company and Merrill Lynch (such date and time, the “Applicable
Time”).

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Offering
Memorandum (or other references of like import) shall be deemed to mean and
include all such financial statements and schedules and other information which
are incorporated by reference in the Offering Memorandum; and all references in
this Agreement to amendments or supplements to the Offering Memorandum shall be
deemed to mean and include the filing of any document under the Securities
Exchange Act of 1934 (the “1934 Act”) which is incorporated by reference in the
Offering Memorandum.

2

--------------------------------------------------------------------------------

 

SECTION 1. Representations and Warranties.

(a) Representations and Warranties by the Company.  The Company represents and
warrants to each Initial Purchaser as of the date hereof, the Applicable Time,
the Closing Time (as defined below) and any Date of Delivery (as defined below),
and agrees with each Initial Purchaser, as follows:

(i) General Disclosure Package; Rule 144A Eligibility.  The Company hereby
confirms that it has authorized the use of the General Disclosure Package,
including the Preliminary Offering Memorandum and the Final Term Sheet, and the
Final Offering Memorandum in connection with the offer and sale of the
Securities by the Initial Purchasers.  The Securities satisfy the requirements
set forth in Rule 144A(d)(3).

(ii) No Registration Required; No General Solicitation.  Subject to compliance
by the Initial Purchasers with the representations and warranties of the Initial
Purchasers and the procedures set forth in Section 6 hereof, it is not necessary
in connection with the offer, sale and delivery of the offered Securities to the
Initial Purchasers and to each Subsequent Purchaser in the manner contemplated
by this Agreement, the General Disclosure Package and the Final Offering
Memorandum to register the Securities under the 1933 Act or to qualify the
Indenture under the Trust Indenture Act of 1939, as amended (the “1939
Act”).  None of the Company, its Affiliates or any person acting on its or any
of their behalf (other than the Initial Purchasers and persons acting on their
behalf, as to whom the Company makes no representation) has engaged, in
connection with the offering of the offered Securities, in any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
1933 Act Regulations.

(iii) Accurate Disclosure.  As of the Applicable Time, neither (A) the General
Disclosure Package nor (B) any Issuer Written Information, when considered
together with the General Disclosure Package, included, includes or will include
an untrue statement of a material fact or omitted, omits or will omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  The Final
Offering Memorandum, as of its date, at the Closing Time or at any Date of
Delivery, did not, does not and will not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  The documents incorporated or deemed to be incorporated
by reference in the General Disclosure Package and the Final Offering
Memorandum, when such documents incorporated by reference were filed with the
Commission, when read together with the other information in the General
Disclosure Package or the Final Offering Memorandum, as the case may be, did
not, does not and will not contain an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

The representations and warranties in this subsection shall not apply to
statements in or omissions from the General Disclosure Package or the Final
Offering Memorandum made in reliance upon and in conformity with written
information furnished to the Company by any Initial Purchaser through Merrill
Lynch expressly for use therein.  For purposes of this Agreement, the only
information so furnished shall be the information in the first paragraph under
the heading “Plan of Distribution–Price Stabilization, Short Positions,” and the
first sentence of each of the third and fourth paragraphs under the heading
“Plan of Distribution–Capped Call Transactions” in the Offering Memorandum
(collectively, the “Initial Purchaser Information”).

(iv) Incorporation of Documents by Reference.  The documents incorporated or
deemed to be incorporated by reference in the Offering Memorandum, when they
became effective or at

3

--------------------------------------------------------------------------------

 

the time they were or hereafter are filed with the Commission, complied and will
comply in all material respects with the requirements of the 1934 Act and the
rules and regulations of the Commission under the 1934 Act (the “1934 Act
Regulations”).

(v) Independent Accountants.  The accountants who certified the financial
statements and supporting schedules included in the Offering Memorandum are
independent public accountants as required by the 1933 Act, the 1933 Act
Regulations, the 1934 Act, the 1934 Act Regulations and the Public Company
Accounting Oversight Board.

(vi) Financial Statements; Non-GAAP Financial Measures.  The financial
statements included or incorporated by reference in the General Disclosure
Package and the Final Offering Memorandum, together with the related schedules
and notes, present fairly in all material respects the financial position of the
Company and its consolidated subsidiaries at the dates indicated and the
statement of operations, stockholders’ equity and cash flows of the Company and
its consolidated subsidiaries for the periods specified; said financial
statements have been prepared in conformity with U.S. generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods involved subject, in the case of unaudited financial statements, to the
absence of footnotes and to normal year-end audit adjustments.  The supporting
schedules, if any, present fairly in all material respects in accordance with
GAAP the information required to be stated therein.  The selected financial data
and the summary financial information included in the Offering Memorandum
present fairly in all material respects the information shown therein and have
been compiled on a basis consistent with that of the audited financial
statements included therein.  All disclosures contained in the General
Disclosure Package or the Final Offering Memorandum, or incorporated by
reference therein, regarding “non-GAAP financial measures” (as such term is
defined by the rules and regulations of the Commission) comply in all material
respects with Regulation G of the 1934 Act and Item 10 of Regulation S-K of the
1933 Act, to the extent applicable. The interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the General
Disclosure Package and the Final Offering Memorandum fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission's rules and guidelines applicable thereto.

(vii) No Material Adverse Change in Business.  Except as otherwise stated
therein, since the respective dates as of which information is given in the
General Disclosure Package or the Final Offering Memorandum, (A) there has been
no material adverse change in the condition, financial or otherwise, or in the
earnings, business affairs or business prospects of the Company and its
subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business (a “Material Adverse Effect”), and (B) there have
been no transactions entered into by the Company or any of its subsidiaries,
other than those in the ordinary course of business, which are material with
respect to the Company and its subsidiaries considered as one enterprise.

(viii) Good Standing of the Company.  The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware and has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the General Disclosure
Package and the Final Offering Memorandum and to enter into and perform its
obligations under this Agreement; and the Company is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect.

4

--------------------------------------------------------------------------------

 

(ix) Good Standing of Subsidiaries. Each “significant subsidiary” (as such term
is defined in Rule 1-02 of Regulation S-X) (each, a “Subsidiary” and,
collectively, the “Subsidiaries”) of the Company has been duly organized and is
validly existing in good standing under the laws of the jurisdiction of its
incorporation or organization, has corporate or similar power and authority to
own, lease and operate its properties and to conduct its business as described
in the General Disclosure Package and the Final Offering Memorandum and is duly
qualified to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure to so
qualify or to be in good standing would not result in a Material Adverse
Effect.  Except as otherwise disclosed in the General Disclosure Package and the
Final Offering Memorandum, all of the issued and outstanding capital stock of
each Subsidiary has been duly authorized and validly issued, is fully paid and
non‑assessable and is owned by the Company, directly or through subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance,
claim or equity.  None of the outstanding shares of capital stock of any
Subsidiary was issued in violation of the preemptive or similar rights of any
securityholder of such Subsidiary.  The Company does not own or control,
directly or indirectly, any Subsidiary other than the Subsidiaries listed in
Exhibit 21 to the Company’s Annual Report on Form 10-K for the fiscal year ended
January 3, 2016. 

(x) Capitalization.  The authorized, issued and outstanding shares of capital
stock of the Company are as set forth in the General Disclosure Package and the
Final Offering Memorandum in the column entitled “Actual” under the caption
“Capitalization” (except for subsequent issuances, if any, pursuant to this
Agreement, pursuant to reservations, agreements or employee benefit plans
referred to in the General Disclosure Package and the Final Offering Memorandum
or pursuant to the exercise of convertible securities or options referred to in
the General Disclosure Package and the Final Offering Memorandum).

(xi) Authorization of Agreement.  This Agreement has been duly authorized,
executed and delivered by the Company.

(xii) Authorization of the Indenture.  The Indenture has been duly authorized by
the Company and, when duly executed and delivered by the Company and the
Trustee, will constitute a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity,
including the principles of good faith, commercial reasonableness and fair
dealing (regardless of whether enforcement is considered in a proceeding in
equity or at law).

(xiii) Authorization of the Securities and the Maximum Number of Underlying
Shares.  The Securities have been duly authorized and, at the Closing Time, will
have been duly executed by the Company and, when authenticated, issued and
delivered in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor as provided in this Agreement, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency (including, without limitation, all laws
relating to fraudulent transfers), reorganization, moratorium or similar laws
affecting enforcement of creditors’ rights generally and except as enforcement
thereof is subject to general principles of equity, including the principles of
good faith, commercial reasonableness and fair dealing (regardless of whether
enforcement is considered in a proceeding in equity or at law), and will be in
the form

5

--------------------------------------------------------------------------------

 

contemplated by, and entitled to the benefits of, the Indenture.  The maximum
number of shares of Common Stock initially issuable upon conversion of the
Securities (including the maximum number of shares of Common Stock that may be
issued upon conversion of the Securities in connection with a Make-Whole
Fundamental Change (as such term is defined in the Indenture), and assuming the
Company elects to issue and deliver solely shares of Common Stock in respect of
all such conversions) (the “Maximum Number of Underlying Shares”) have been duly
authorized and reserved for issuance upon such conversion by all necessary
corporate action and such Maximum Number of Underlying Shares, when issued upon
such conversion, will be validly issued and will be fully paid and
non-assessable; no holder of such Maximum Number of Underlying Shares will be
subject to personal liability by reason of being such a holder; and the issuance
of such Maximum Number of Underlying Shares upon such conversion will not be
subject to the preemptive or other similar rights of any securityholder of the
Company.

(xiv) Description of the Securities, the Common Stock and the Indenture.  The
Securities and the Indenture will conform in all material respects to the
respective statements relating thereto contained in the General Disclosure
Package and the Final Offering Memorandum.  The Common Stock conforms to all
statements relating thereto contained or incorporated by reference in the
General Disclosure Package and the Final Offering Memorandum and such
description conforms to the rights set forth in the instruments defining the
same.

(xv) Absence of Violations, Defaults and Conflicts.  Neither the Company nor any
of its Subsidiaries is (A) in violation of its charter, by-laws or similar
organizational document, (B) in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or any of its Subsidiaries is
a party or by which it or any of them may be bound or to which any of the
properties or assets of the Company or any subsidiary is subject (collectively,
“Agreements and Instruments”), except for such defaults that would not, singly
or in the aggregate, result in a Material Adverse Effect, or (C) in violation of
any law, statute, rule, regulation, judgment, order, writ or decree of any
arbitrator, court, governmental body, regulatory body, administrative agency or
other authority, body or agency having jurisdiction over the Company or any of
its subsidiaries or any of their respective properties, assets or operations
(each, a “Governmental Entity”), except for such violations that would not,
singly or in the aggregate, result in a Material Adverse Effect.  The execution,
delivery and performance of this Agreement, the Indenture and the Securities and
the consummation of the transactions contemplated herein and therein and in the
General Disclosure Package and the Final Offering Memorandum (including the
issuance and sale of the Securities and the Maximum Number of Underlying Shares
issuable upon conversion of the Securities and the use of the proceeds from the
sale of the Securities as described therein under the caption “Use of Proceeds”)
and compliance by the Company with its obligations hereunder and thereunder have
been duly authorized by all necessary corporate action and do not and will not,
whether with or without the giving of notice or passage of time or both,
conflict with or constitute a breach of, or default or Repayment Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any properties or assets of the Company or any
subsidiary pursuant to, the Agreements and Instruments (except for such
conflicts, breaches, defaults or Repayment Events or liens, charges or
encumbrances that would not, singly or in the aggregate, result in a Material
Adverse Effect), nor will such action result in any violation of the provisions
of the charter, by-laws or similar organizational document of the Company or any
of its subsidiaries or any law, statute, rule, regulation, judgment, order, writ
or decree of any Governmental Entity.  As used herein, a “Repayment Event” means
any event or condition which gives the holder of any note, debenture or other
evidence of indebtedness (or any person acting on such holder’s behalf)

6

--------------------------------------------------------------------------------

 

the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by the Company or any of its subsidiaries.

(xvi) Absence of Labor Dispute.  No labor dispute with the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or any subsidiary’s principal
suppliers, manufacturers, customers or contractors, which, in either case, would
result in a Material Adverse Effect.

(xvii) Absence of Proceedings.  Except as disclosed in the General Disclosure
Package and the Final Offering Memorandum, there is no action, suit, proceeding,
inquiry or investigation before or brought by any Governmental Entity now
pending or, to the knowledge of the Company, threatened, against or affecting
the Company or any of its subsidiaries, which might result in a Material Adverse
Effect, or which might materially and adversely affect their respective
properties or assets or the consummation of the transactions contemplated by
this Agreement, the Indenture and the Securities or the performance by the
Company of its obligations hereunder or thereunder.

(xviii) Absence of Further Requirements.  No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
Governmental Entity is necessary or required for the performance by the Company
of its obligations under this Agreement or, in connection with the offering,
issuance or sale of the Securities under this Agreement or the consummation of
the transactions contemplated by this Agreement or for the due execution,
delivery and performance of the Indenture and the Securities (including, without
limitation, the issuance and delivery of the Securities and the Maximum Number
of Underlying Shares issuable upon conversion of the Securities and the use of
the proceeds from the sale of the Securities as described therein under the
caption “Use of Proceeds”), except such as have been already obtained or such as
may be required under the Blue Sky or similar laws of any jurisdiction in
connection with the purchase and distribution of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement and in the Offering
Memorandum and the rules and regulations of the NASDAQ Global Select Market.

(xix) Possession of Licenses and Permits.  The Company and its subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Entities necessary to conduct the business now operated by them, except where
the failure so to possess would not, singly or in the aggregate, result in a
Material Adverse Effect.  The Company and its subsidiaries are in compliance
with the terms and conditions of all Governmental Licenses, except where the
failure so to comply would not, singly or in the aggregate, result in a Material
Adverse Effect.  All of the Governmental Licenses are valid and in full force
and effect, except when the invalidity of such Governmental Licenses or the
failure of such Governmental Licenses to be in full force and effect would not,
singly or in the aggregate, result in a Material Adverse Effect.  Neither the
Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any Governmental Licenses which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would result in a Material Adverse Effect.

(xx) Title to Property.  The Company and its subsidiaries have good and
marketable title to all real property owned by them and good title to all other
properties owned by them, in each case, free and clear of all mortgages,
pledges, liens, security interests, claims, restrictions or encumbrances of any
kind except such as (A) are described in the General Disclosure Package and the
Final Offering Memorandum or (B) do not, singly or in the aggregate, materially
affect

7

--------------------------------------------------------------------------------

 

the value of such property and do not interfere with the use made and proposed
to be made of such property by the Company or any of its subsidiaries; and all
of the leases and subleases material to the business of the Company and its
subsidiaries, considered as one enterprise, and under which the Company or any
of its subsidiaries holds properties described in the General Disclosure Package
and the Final Offering Memorandum, are in full force and effect, and neither the
Company nor any such subsidiary has any notice of any material claim of any sort
that has been asserted by anyone adverse to the rights of the Company or any
subsidiary under any of the leases or subleases mentioned above, or affecting or
questioning the rights of the Company or such subsidiary to the continued
possession of the leased or subleased premises under any such lease or sublease.

(xxi) Possession of Intellectual Property.  The Company and its subsidiaries own
or possess adequate rights to use, or can acquire on commercially reasonable
terms, adequate patents, patent rights, licenses, inventions, copyrights,
know‑how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks, trade names or other intellectual property (collectively,
“Intellectual Property”) material to the conduct of its business as currently
conducted.  Neither the Company nor any of its subsidiaries has received any
notice in writing or is otherwise aware of any infringement of or conflict with
asserted rights of others with respect to any Intellectual Property or of any
facts or circumstances which would render any Intellectual Property invalid or
inadequate to protect the interest of the Company or any of its subsidiaries
therein, and which infringement or conflict (if the subject of any unfavorable
decision, ruling or finding) or invalidity or inadequacy, singly or in the
aggregate, would result in a Material Adverse Effect.

(xxii) Environmental Laws.  Except as described in the General Disclosure
Package and the Final Offering Memorandum or would not, singly or in the
aggregate, result in a Material Adverse Effect, (A) neither the Company nor any
of its subsidiaries is in violation of any federal, state, local or foreign
statute, law, rule, regulation, ordinance, code, policy or rule of common law or
any judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products,
asbestos-containing materials or mold (collectively, “Hazardous Materials”) or
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials (collectively, “Environmental
Laws”), (B) the Company and its subsidiaries have all permits, authorizations
and approvals required under any applicable Environmental Laws and are each in
compliance with their requirements, (C) there are no pending or, to the
knowledge of the Company, threatened administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigation or proceedings relating to any Environmental Law
against the Company or any of its subsidiaries and (D) there are no events or
circumstances that would reasonably be expected to form the basis of an order
for clean-up or remediation, or an action, suit or proceeding by any private
party or Governmental Entity, against or affecting the Company or any of its
subsidiaries relating to Hazardous Materials or any Environmental Laws.

(xxiii) Accounting Controls and Disclosure Controls.  The Company and each of
its subsidiaries maintain effective internal control over financial reporting
(as defined under Rule 13‑a15 and 15d‑15 under the 1934 Act Regulations) and a
system of internal accounting controls sufficient to provide reasonable
assurances that (A) transactions are executed in accordance with

8

--------------------------------------------------------------------------------

 

management’s general or specific authorization; (B) transactions are recorded as
necessary to permit preparation of financial statements in conformity with GAAP
and to maintain accountability for assets; (C) access to assets is permitted
only in accordance with management’s general or specific authorization; (D) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (E) the interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the General Disclosure Package
and the Final Offering Memorandum fairly presents the information called for in
all material respects and is prepared in accordance in all material respects
with the Commission's rules and guidelines applicable thereto. Except as
described in the General Disclosure Package and the Final Offering Memorandum,
since the end of the Company’s most recent audited fiscal year, there has been
(1) no material weakness in the Company’s internal control over financial
reporting (whether or not remediated) and (2) no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting. The Company and each of its subsidiaries maintain an
effective system of disclosure controls and procedures (as defined in Rule
13a‑15 and Rule 15d‑15 under the 1934 Act Regulations) that are designed to
ensure that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported, within the time periods specified in the Commission’s rules and
forms, and is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and principal financial
officer or officers, as appropriate, to allow timely decisions regarding
disclosure.

(xxiv) Compliance with the Sarbanes-Oxley Act.  There is and, in the last five
years, has been no failure on the part of the Company or any of the Company’s
directors or officers, in their capacities as such, to comply in all material
respects with any provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith, including Section 402 related
to loans and Sections 302 and 906 related to certifications.

(xxv) Payment of Taxes.  All material United States federal income tax returns
of the Company and its subsidiaries required by law to be filed have been filed
and all taxes shown by such returns or otherwise assessed, which are due and
payable, have been paid, except assessments against which appeals have been or
will be promptly taken and as to which adequate reserves have been provided. The
United States federal income tax returns of the Company through the fiscal year
ended December 31, 2015 have been settled and no assessment in connection
therewith has been made against the Company. The Company and its subsidiaries
have filed all other tax returns that are required to have been filed by them
pursuant to applicable foreign, state, local or other law, and has paid all
taxes due pursuant to such returns or pursuant to any assessment received by the
Company and its subsidiaries, except for such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been established
by the Company, except, in each case, insofar as the failure to file such
returns would not result in a Material Adverse Effect. The charges, accruals and
reserves on the books of the Company in respect of any income and corporation
tax liability for any years not finally determined are adequate to meet any
assessments or re-assessments for additional income tax for any years not
finally determined, except to the extent of any inadequacy that was described in
the General Disclosure Package and the Final Offering Memorandum or would not
result in a Material Adverse Effect.

(xxvi) Insurance.  The Company and its subsidiaries carry or are entitled to the
benefits of insurance, with financially sound and reputable insurers, in such
amounts and covering such risks as is generally maintained by companies of
established repute engaged in the same or similar

9

--------------------------------------------------------------------------------

 

business, and all such insurance is in full force and effect.  The Company has
no reason to believe that it or any of its subsidiaries will not be able (A) to
renew its existing insurance coverage as and when such policies expire or (B) to
obtain comparable coverage from similar institutions as may be necessary or
appropriate to conduct its business as now conducted and at a cost that would
not result in a Material Adverse Effect.  Neither of the Company nor any of its
subsidiaries has been denied any insurance coverage which it has sought or for
which it has applied.

(xxvii) Investment Company Act.  The Company is not required, and upon the
issuance and sale of the Securities as herein contemplated and the application
of the net proceeds therefrom as described in the General Disclosure Package and
the Final Offering Memorandum will not be required, to register as an
“investment company” under the Investment Company Act of 1940, as amended (the
“1940 Act”).

(xxviii) Absence of Manipulation.  Neither the Company nor any affiliate of the
Company has taken, nor will the Company or any affiliate take, directly or
indirectly, any action which is designed, or would be expected, to cause or
result in, or which constitutes a violation of Regulation M under the 1934 Act.

(xxix) Foreign Corrupt Practices Act.  None of the Company, any of its
subsidiaries or, to the knowledge of the Company, any director, officer, agent,
employee, controlled affiliate or other person acting on behalf of the Company
or any of its subsidiaries is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA and the Company and, to
the knowledge of the Company, its controlled affiliates have conducted their
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.

(xxx) Money Laundering Laws.  The operations of the Company and its subsidiaries
are and have been conducted at all times in compliance in all material respects
with applicable financial recordkeeping and reporting requirements of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the money
laundering statutes of all jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any Governmental Entity (collectively, the “Money
Laundering Laws”); and no action, suit or proceeding by or before any
Governmental Entity involving the Company or any of its subsidiaries with
respect to the Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.

(xxxi) OFAC.  None of the Company, any of its subsidiaries or, to the knowledge
of the Company, any director, officer, agent, employee, affiliate
or  representative of the Company or any of its subsidiaries is an individual or
entity (“Person”) currently the subject or, to the Company’s knowledge, the
target of any  sanctions administered or enforced by the United States
Government, including, without limitation, the U.S. Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”), the United Nations Security Council
(“UNSC”), the European Union, Her Majesty’s Treasury (“HMT”), or other relevant
sanctions authority (collectively, “Sanctions”), nor is the Company located,
organized or resident in a country or territory that is

10

--------------------------------------------------------------------------------

 

the subject of Sanctions; and the Company will not directly or indirectly use
the proceeds of the sale of the Securities, or lend, contribute or otherwise
make available such proceeds to any subsidiaries, joint venture partners or
other Person, to fund any activities of or business with any Person, or in any
country or territory, that, at the time of such funding, is the subject
of  Sanctions or in any other manner that will result in a violation by any
Person (including any Person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of Sanctions.

(xxxii) Lending Relationship.  Except as disclosed in the General Disclosure
Package and the Final Offering Memorandum, the Company (i) does not have
any material lending or other relationship with any bank or lending affiliate of
any Initial Purchaser and (ii) does not intend to use any of the proceeds from
the sale of the Securities to repay any outstanding debt owed to any affiliate
of any Initial Purchaser.

(xxxiii) Statistical and Market-Related Data.  Any statistical and
market-related data included in the General Disclosure Package or the Final
Offering Memorandum are based on or derived from sources that the Company
believes, after reasonable inquiry, to be reliable and accurate and, to the
extent required, the Company has obtained the written consent to the use of such
data from such sources.

(xxxiv) Representations and Warranties Contained in the Asset Purchase
Agreement.  With respect to the representations and warranties of Seller (as
defined in the Asset Purchase Agreement) in Sections 3.1 through 3.21 of the
Asset Purchase Agreement, no facts have come to the Company’s attention that
have caused it to believe that such representations and warranties (after taking
into account the exceptions to such representations and warranties set forth in
Seller’s disclosure schedules to the Asset Purchase Agreement) are not true and
correct in all material respects; provided, however, that the Company makes this
representation without having conducted any further inquiry or taken any further
steps, since the date that the Asset Purchase Agreement was signed, to determine
whether such representations and warranties remain true and correct.

(b) Officer’s Certificates.  Any certificate signed by any officer of the
Company or any of its subsidiaries delivered to the Representative or to counsel
for the Initial Purchasers shall be deemed a representation and warranty by the
Company to each Initial Purchaser as to the matters covered thereby.

SECTION 2. Sale and Delivery to Initial Purchasers; Closing.

(a) Initial Securities.  On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, the
Company agrees to sell to each Initial Purchaser, severally and not jointly, and
each Initial Purchaser, severally and not jointly, agrees to purchase from the
Company, at the price set forth in Schedule A, the aggregate principal amount of
Initial Securities set forth in Schedule A, plus any additional principal amount
of Initial Securities which such Initial Purchaser may become obligated to
purchase pursuant to the provisions of Section 11 hereof, subject to such
adjustments as Merrill Lynch in its discretion shall make to ensure that any
sales or purchases are in authorized denominations.

(b) Option Securities.  In addition, on the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, the Company hereby grants an option to the Initial Purchasers, severally
and not jointly, to purchase the Option Securities, at the price set forth in
Schedule A.  The option hereby granted may be exercised in whole or in part from
time to time only for the purpose of covering overallotments upon notice by the
Representative to the Company setting forth

11

--------------------------------------------------------------------------------

 

the amount of Option Securities as to which the several Initial Purchasers are
then exercising the option and the time and date of payment and delivery for
such Option Securities.  Any such time and date of delivery (a “Date of
Delivery”) shall occur within a period of 13 days beginning on, and including,
the date the Initial securities are first issued, but shall not be later than
seven full business days after the exercise of said option, nor in any event
prior to the Closing Time.  If the option is exercised as to all or any portion
of the Option Securities, each of the Initial Purchasers, acting severally and
not jointly, will purchase that proportion of the total principal amount of
Option Securities then being purchased which the number of Initial Securities
set forth in Schedule A opposite the name of such Initial Purchaser bears to the
total principal amount of Initial Securities, subject in each case to such
adjustments as Merrill Lynch in its discretion shall make to ensure that any
sales or purchases are in authorized denominations.

(c) Payment.  Payment of the purchase price for, and delivery of certificates or
security entitlements for, the Initial Securities shall be made at the offices
of Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York 10153, or at
such other place as shall be agreed upon by the Representative and the Company,
at 9:00 A.M. (New York City time) on the third (fourth, if the pricing occurs
after 4:30 P.M. (New York City time) on any given day) business day after the
date hereof (unless postponed in accordance with the provisions of Section 11),
or such other time not later than ten business days after such date as shall be
agreed upon by the Representative and the Company (such time and date of payment
and delivery being herein called “Closing Time”).

In addition, in the event that any or all of the Option Securities are purchased
by the Initial Purchasers, payment of the purchase price for, and delivery of
certificates or security entitlements for, such Option Securities shall be made
at the above‑mentioned offices, or at such other place as shall be agreed upon
by the Representative and the Company, on each Date of Delivery as specified in
the notice from Merrill Lynch to the Company.

Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company, against delivery to the
Representative for the respective accounts of the Initial Purchasers of
certificates or security entitlements for the Securities to be purchased by
them.  It is understood that each Initial Purchaser has authorized the
Representative, for its account, to accept delivery of, receipt for, and make
payment of the purchase price for, the Initial Securities and the Option
Securities, if any, which it has agreed to purchase.  Merrill Lynch,
individually and not as representative of the Initial Purchasers, may (but shall
not be obligated to) make payment of the purchase price for the Initial
Securities or the Option Securities, if any, to be purchased by any Initial
Purchaser whose funds have not been received by the Closing Time or the relevant
Date of Delivery, as the case may be, but such payment shall not relieve such
Initial Purchaser from its obligations hereunder.

SECTION 3. Covenants of the Company.  The Company covenants with each Initial
Purchaser as follows:

(a) Delivery of Offering Memorandum.  The Company has delivered to each Initial
Purchaser, without charge, as many copies of the Preliminary Offering Memorandum
(as amended or supplemented) thereto and documents incorporated by reference
therein as such Initial Purchaser reasonably requested, and the Company hereby
consents to the use of such copies.  The Company will furnish to each Initial
Purchaser, without charge, such number of copies of the Final Offering
Memorandum thereto and documents incorporated by reference therein as such
Initial Purchaser may reasonably request.

(b) Notice and Effect of Material Events.   If at any time prior to the
completion of resales of the Securities by the Initial Purchasers, any event
shall occur or condition shall exist as a result of which it is necessary, in
the opinion of counsel for the Initial Purchasers or for the Company, to amend
or supplement the General Disclosure Package or the Final Offering Memorandum in
order that the General

12

--------------------------------------------------------------------------------

 

Disclosure Package or the Final Offering Memorandum, as the case may be, will
not include any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein not misleading in the
light of the circumstances existing at the time it is delivered to a Subsequent
Purchaser, the Company will promptly (A) give the Representative notice of such
event and (B) prepare any amendment or supplement as may be necessary to correct
such statement or omission and, a reasonable amount of time prior to any
proposed use or distribution, furnish the Representative with copies of any such
amendment or supplement; provided that the Company shall not use or distribute
any such amendment or supplement to which the Representative or counsel for the
Initial Purchasers shall object.  The Company will furnish to the Initial
Purchasers such number of copies of such amendment or supplement as the Initial
Purchasers may reasonably request.  

(c) Reporting Requirements.  Until the completion of resales of the Securities
by the Initial Purchasers, the Company will file all documents required to be
filed with the Commission pursuant to the 1934 Act within the time periods
required by the 1934 Act and the 1934 Act Regulations.  The Company has given
the Representative notice of any filings made pursuant to the 1934 Act or 1934
Act Regulations within 48 hours prior to the Applicable Time; the Company will
give the Representative notice of its intention to make any such filing from the
Applicable Time to the Closing Time and will furnish the Representative with
copies of any such documents a reasonable amount of time prior to such proposed
filing, as the case may be, and will not file or use any such document to which
the Representative or counsel for the Initial Purchasers shall reasonably object
except as reasonably required by recommendation of counsel for the Company.

(d) Blue Sky Qualifications.  The Company will use its commercially reasonable
efforts, in cooperation with the Initial Purchasers, to qualify the Securities
for offering and sale under the applicable securities laws of such states and
other jurisdictions (domestic or foreign) as the Representative may designate
and to maintain such qualifications in effect so long as required to complete
the distribution of the Securities; provided, however, that the Company shall
not be obligated to file any general consent to service of process or to qualify
as a foreign corporation or as a dealer in securities in any jurisdiction in
which it is not so qualified or to subject itself to taxation in respect of
doing business in any jurisdiction in which it is not otherwise so subject.

(e) Use of Proceeds.  The Company will use the net proceeds received by it from
the sale of the Securities in the manner specified in the General Disclosure
Package and the Final Offering Memorandum under “Use of Proceeds.”

(f) DTCC.  The Company will cooperate with the Initial Purchasers and use its
commercially reasonable efforts to permit the offered Securities to be eligible
for clearance and settlement through the facilities of The Depository Trust &
Clearing Corporation (“DTCC”).

(g) Listing.  The Company will use its commercially reasonable efforts to effect
and maintain the listing of a number of shares of Common Stock equal to the
Maximum Number of Underlying Shares on the Nasdaq Global Select Market.

(h) Restriction on Sale of Securities.  During a period of 90 days from the date
of the Final Offering Memorandum, the Company will not, without the prior
written consent of Merrill Lynch, (i) directly or indirectly, offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase or
otherwise transfer or dispose of any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock or file any
registration statement under the 1933 Act with respect to any of the foregoing
or (ii) enter into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of the Common Stock, whether any

13

--------------------------------------------------------------------------------

 

such swap or transaction described in clause (i) or (ii) above is to be settled
by delivery of Common Stock or other securities, in cash or otherwise.  The
foregoing sentence shall not apply to (A) the Securities to be sold hereunder
and any shares of Common Stock issued upon conversion of the Securities, (B) any
shares of Common Stock issued by the Company upon the exercise of an option or
warrant, the vesting or any settlement of any restricted stock unit or the
conversion of a security outstanding on the date hereof and referred to in the
General Disclosure Package and the Final Offering Memorandum, (C) any shares of
Common Stock issued or options to purchase Common Stock or restricted stock
granted pursuant to existing employee benefit plans of the Company referred to
in the General Disclosure Package and the Final Offering Memorandum or (D) any
shares of Common Stock issued pursuant to any non-employee director stock plan
or dividend reinvestment plan referred to in the General Disclosure Package and
the Final Offering Memorandum.  For the avoidance of doubt, nothing in this
paragraph shall prevent the entry into and performance under or termination of
the Capped Call Confirmations by the Company or the Counterparty.

(i) Reservation.  The Company will reserve and keep available at all times, free
of preemptive rights, a number of shares of Common Stock equal to the Maximum
Number of Underlying Shares.

(j) Acquisition.  To the extent the Acquisition is consummated, the Company
shall consummate the Acquisition in a manner consistent in all material respects
with the description thereof contained or incorporated by reference in the
General Disclosure Package and the Final Offering Memorandum.

SECTION 4. Payment of Expenses.

(a) Expenses.  The Company will pay or cause to be paid all expenses incident to
the performance of their obligations under this Agreement, including
(i) preparation, issuance and delivery of the Securities to the Initial
Purchasers and the Maximum Number of Underlying Shares issuable upon conversion
thereof and any charges of DTCC in connection therewith, (ii) the fees and
disbursements of the Company’s counsel, accountants and other advisors,
(iii) the qualification of the Securities under securities laws in accordance
with the provisions of Section 3(d) hereof, including filing fees and the
reasonable fees and disbursements of counsel for the Initial Purchasers in
connection therewith and in connection with the preparation of the Blue Sky
Survey and any supplement thereto, (iv) the preparation, printing and delivery
to the Initial Purchasers of copies of each Preliminary Offering Memorandum, any
Issuer Written Information, the Final Term Sheet and the Final Offering
Memorandum and any amendments or supplements thereto and any costs associated
with electronic delivery of any of the foregoing by the Initial Purchasers to
investors, (v) all fees and expenses of the Trustee and any expenses of any
transfer agent or registrar for the Securities or the Maximum Number of
Underlying Shares issuable upon conversion of the Securities, (vi) the costs and
expenses of the Company relating to investor presentations on any “road show”
undertaken in connection with the marketing of the Securities, including without
limitation, expenses associated with the production of road show slides and
graphics, fees and expenses of any consultants engaged in connection with the
road show presentations, travel and lodging expenses of the representatives and
officers of the Company and any such consultants, and the cost of aircraft and
other transportation chartered in connection with the road show, (vii) the fees
and expenses incurred in connection with the listing of the Maximum Number of
Underlying Shares issuable upon conversion of the Securities on the Nasdaq
Global Select Market and (viii) the actual costs and expenses (including,
without limitation, any damages or other amounts payable in connection with
legal or contractual liability) customarily associated with the reforming of any
contracts for sale of the Securities made by the Initial Purchasers and/or
unwinding any trade  in connection with the Securities caused by a breach of the
representation contained in the first sentence of Section 1(a)(iii) or the
failure to meet any condition contained in Section 5.

14

--------------------------------------------------------------------------------

 

(b) Termination of Agreement.  If this Agreement is terminated by the
Representative in accordance with the provisions of Section 5, Section 10(a)(i)
or (iii) or Section 11 hereof, the Company shall reimburse the Initial
Purchasers for all of their out‑of‑pocket expenses, including the reasonable
fees and disbursements of counsel for the Initial Purchasers.

SECTION 5. Conditions of Initial Purchasers’ Obligations.  The obligations of
the several Initial Purchasers hereunder are subject to the accuracy of the
representations and warranties of the Company contained herein or in
certificates of any officer of the Company or any of its subsidiaries, to the
performance by the Company of its covenants and other obligations hereunder, and
to the following further conditions:

(a) Opinion of Counsel for Company.  At the Closing Time, the Representative
shall have received the opinion, dated the Closing Time, of Wilson Sonsini
Goodrich & Rosati, Professional Corporation, counsel for the Company, in form
and substance satisfactory to counsel for the Initial Purchasers, together with
signed or reproduced copies of such letter for each of the other Initial
Purchasers to the effect set forth in Exhibit A hereto.

(b) Opinions of Counsel for Initial Purchasers.  At the Closing Time, the
Representative shall have received the opinion, dated the Closing Time, of each
of Weil, Gotshal & Manges LLP and Davis Polk & Wardwell LLP, counsel for the
Initial Purchasers, together with signed or reproduced copies of such letter for
each of the other Initial Purchasers, in form and substance satisfactory to the
Representative.  In giving such opinion such counsel may rely, as to all matters
governed by the laws of jurisdictions other than the law of the State of New
York, the General Corporation Law of the State of Delaware and the federal
securities laws of the United States, upon the opinions of counsel satisfactory
to the Representative.  Such counsel may also state that, insofar as such
opinion involves factual matters, they have relied, to the extent they deem
proper, upon certificates of officers and other representatives of the Company
and its subsidiaries and certificates of public officials.

(c) Officers’ Certificate.  At the Closing Time, there shall not have been,
since the date hereof or since the respective dates as of which information is
given in the General Disclosure Package or the Final Offering Memorandum, any
material adverse change in the condition, financial or otherwise, or in the
earnings, business affairs or business prospects of the Company and its
subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business, and the Representative shall have received a
certificate of the Chief Executive Officer or the President of the Company and
of the chief financial or chief accounting officer of the Company, dated the
Closing Time, to the effect that (i) there has been no such material adverse
change, (ii) the representations and warranties of the Company in this Agreement
are true and correct with the same force and effect as though expressly made at
and as of the Closing Time and (iii) the Company has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
at or prior to the Closing Time.

(d) Chief Financial Officer’s Certificate. At the time of execution of this
Agreement and at the Closing Time, the Representative shall have received a
certificate, dated the respective dates of delivery thereof and addressed to the
Representative, of the chief financial officer of the Company with respect to
certain financial data contained in the Offering Memorandum, in form and
substance satisfactory to the Representative.

(e) Accountant’s Comfort Letter.  At the time of the execution of this
Agreement, the Representative shall have received from PricewaterhouseCoopers
LLP a letter, dated such date, in form and substance satisfactory to the
Representative, together with signed or reproduced copies of such letter for
each of the other Initial Purchasers containing statements and information of
the type ordinarily

15

--------------------------------------------------------------------------------

 

included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained in the Offering
Memorandum.

(f) Bring-down Comfort Letter.  At the Closing Time, the Representative shall
have received from PricewaterhouseCoopers LLP a letter, dated as of the Closing
Time, to the effect that they reaffirm the statements made in the letter
furnished pursuant to subsection (e) of this Section, except that the specified
date referred to shall be a date not more than three business days prior to the
Closing Time.

(g) Approval of Listing.  At the Closing Time, a number of shares of Common
Stock equal to the Maximum Number of Underlying Shares shall have been approved
for listing on the Nasdaq Global Select Market, subject only to official notice
of issuance.

(h) Lock-up Agreements.  At the date of this Agreement, the Representative shall
have received an agreement substantially in the form of Exhibit B hereto signed
by the persons listed on Schedule D hereto.

(i) Maintenance of Rating.  Since the execution of this Agreement, there shall
not have been any decrease in or withdrawal of the rating of any securities of
the Company or any of its subsidiaries by any “nationally recognized statistical
rating organization” (as defined in Section 3(a)(62) of the 1934 Act) or any
notice given of any intended or potential decrease in or withdrawal of any such
rating or of a possible change in any such rating that does not indicate the
direction of the possible change.

(j) Conditions to Purchase of Option Securities.  In the event that the Initial
Purchasers exercise their option provided in Section 2(b) hereof to purchase all
or any portion of the Option Securities, the representations and warranties of
the Company contained herein and the statements in any certificates furnished by
the Company and any of its subsidiaries hereunder shall be true and correct as
of each Date of Delivery and, at the relevant Date of Delivery, the
Representative shall have received:

(i) Officers’ Certificate.  A certificate, dated such Date of Delivery, of the
President or a Vice President of the Company and of the chief financial or chief
accounting officer of the Company confirming that the certificate delivered at
the Closing Time pursuant to Section 6(c) hereof remains true and correct as of
such Date of Delivery.

(ii) Chief Financial Officer’s Certificate.  If requested by the Representative,
a certificate, dated such Date of Delivery, of the chief financial officer of
the Company, to the same effect as the certificate required by Section 5(d)
hereof.

(iii) Opinion of Counsel for Company.  If requested by the Representative, the
opinion of Wilson Sonsini Goodrich & Rosati, P.C., counsel for the Company, in
form and substance satisfactory to counsel for the Initial Purchasers, dated
such Date of Delivery, relating to the Option Securities to be purchased on such
Date of Delivery and otherwise to the same effect as the opinion required by
Section 6(a) hereof.

(iv) Opinions of Counsel for Initial Purchasers.  If requested by the
Representative, the opinion of Weil, Gotshal & Manges LLP and Davis Polk &
Wardwell LLP, counsel for the Initial Purchasers, dated such Date of Delivery,
relating to the Option Securities to be purchased on such Date of Delivery and
otherwise to the same effect as the opinion required by Section 5(b) hereof.

(v) Bring-down Comfort Letter.  If requested by the Representative, a letter
from PricewaterhouseCoopers LLP, in form and substance satisfactory to the
Representative and dated such Date of Delivery, substantially in the same form
and substance as the letter furnished to the

16

--------------------------------------------------------------------------------

 

Representative pursuant to Section 5(f) hereof, except that the “specified date”
in the letter furnished pursuant to this paragraph shall be a date not more than
three business days prior to such Date of Delivery.

(k) Additional Documents.  At the Closing Time and at each Date of Delivery (if
any), counsel for the Initial Purchasers shall have been furnished with such
documents and opinions as they may require for the purpose of enabling them to
pass upon the issuance and sale of the Securities as herein contemplated, or in
order to evidence the accuracy of any of the representations or warranties, or
the fulfillment of any of the conditions, herein contained; and all proceedings
taken by the Company in connection with the issuance and sale of the Securities
as herein contemplated shall be satisfactory in form and substance to the
Representative and counsel for the Initial Purchasers.

(l) Termination of Agreement.  If any condition specified in this Section shall
not have been fulfilled when and as required to be fulfilled, this Agreement,
or, in the case of any condition to the purchase of Option Securities on a Date
of Delivery which is after the Closing Time, the obligations of the several
Initial Purchasers to purchase the relevant Option Securities, may be terminated
by the Representative by notice to the Company at any time at or prior to
Closing Time or such Date of Delivery, as the case may be, and such termination
shall be without liability of any party to any other party except as provided in
Section 4 and except that Sections 1, 7, 8, 9, 14, 15, 16 and 17 shall survive
any such termination and remain in full force and effect.

SECTION 6. Subsequent Offers and Resales of the Securities.  

(a) Offer and Sale Procedures.  Each of the Initial Purchasers and the Company
hereby establish and agree to observe the following procedures in connection
with the offer and sale of the Securities:

(i) Offers and Sales.  Offers and sales of the Securities shall be made to such
persons and in such manner as is contemplated by the Offering Memorandum. Each
Initial Purchaser severally agrees that it will not offer, sell or deliver any
of the Securities in any jurisdiction outside the United States except under
circumstances that will result in compliance with the applicable laws thereof,
and that it will take at its own expense whatever action is required to permit
its purchase and resale of the Securities in such jurisdictions.  The Company
has not entered into any contractual arrangement, other than this Agreement,
with respect to the distribution of the Securities or any Common Stock issuable
upon conversion of the Securities and the Company will not enter into any such
arrangement except as contemplated thereby.

(ii) No General Solicitation.  No general solicitation or general advertising
(within the meaning of Rule 502(c) under the 1933 Act Regulations) will be used
in the United States in connection with the offering or sale of the Securities.

(iii) Legends.  Each of the Securities will bear, to the extent applicable, the
legend contained in “Notice to Investors” in the General Disclosure Package and
the Final Offering Memorandum for the time period and upon the other terms
stated therein.

(iv) Minimum Principal Amount.  No sale of the Securities to any one Subsequent
Purchaser will be for less than U.S. $1,000 principal amount and no Security
will be issued in a smaller principal amount.  If the Subsequent Purchaser is a
non-bank fiduciary acting on behalf of others, each person for whom it is acting
must purchase at least U.S. $1,000 principal amount of the Securities.

17

--------------------------------------------------------------------------------

 

(b) Covenants of the Company.  The Company covenants with each Initial Purchaser
as follows:

(i) Integration.  The Company agrees that it will not and will cause its
Affiliates not to, directly or indirectly, solicit any offer to buy, sell or
make any offer or sale of, or otherwise negotiate in respect of, securities of
the Company of any class if, as a result of the doctrine of “integration”
referred to in Rule 502 under the 1933 Act Regulations, such offer or sale would
render invalid (for the purpose of (i) the sale of the offered Securities by the
Company to the Initial Purchasers, (ii) the resale of the offered Securities by
the Initial Purchasers to Subsequent Purchasers or (iii) the resale of the
offered Securities by such Subsequent Purchasers to others) the exemption from
the registration requirements of the 1933 Act provided by Section 4(2) thereof
or by Rule 144A thereunder or otherwise.

(ii) Rule 144A Information.  The Company agrees that so long as any of the
Securities or the Conversion Shares constitute “restricted securities” within
the meaning of Rule 144A(a)(3), in order to render the offered Securities
eligible for resale pursuant to Rule 144A, it will make available, upon request,
to any holder of offered Securities or prospective purchasers of Securities the
information specified in Rule 144A(d)(4), unless the Company furnishes
information to the Commission pursuant to Section 13 or 15(d) of the 1934 Act.

(iii) Restriction on Repurchases.  Until the expiration of one year after the
last original issuance of the offered Securities, the Company will not, and will
cause its Affiliates not to, resell any offered Securities which are “restricted
securities” (as such term is defined under Rule 144(a)(3)), whether as
beneficial owner or otherwise (except as agent acting as a securities broker on
behalf of and for the account of customers in the ordinary course of business in
unsolicited broker’s transactions).

(c) Representations, Warranties and Agreements of the Initial Purchasers.  Each
Initial Purchaser severally and not jointly represents and warrants to, and
agrees with, the Company that it is a Qualified Institutional Buyer and an
“accredited investor” within the meaning of Rule 501(a) under the 1933 Act
Regulations. Each Initial Purchaser understands that the offered Securities have
not been and will not be registered under the 1933 Act and may not be offered or
sold within the United States except pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the 1933 Act.  Each
Initial Purchaser severally represents and agrees that it has not offered or
sold, and will not offer or sell, any offered Securities constituting part of
its allotment within the United States except in accordance with Rule 144A or
another applicable exemption from the registration requirements of the
1933 Act.  Accordingly, neither it nor any person acting on its behalf has made
or will make offers or sales of the Securities in the United States by means of
any form of general solicitation or general advertising (within the meaning of
Regulation D) in the United States.  Each Initial Purchaser will take reasonable
steps to inform, and cause each of its affiliates (as such term is defined in
Rule 501(b) under the 1933 Act Regulations (each, an “Affiliate”)) to take
reasonable steps to inform, persons acquiring Securities from such Initial
Purchaser or Affiliate, as the case may be, in the United States that the
Securities (A) have not been and will not be registered under the 1933 Act,
(B) are being sold to them without registration under the 1933 Act in reliance
on Rule 144A or in accordance with another exemption from registration under the
1933 Act, as the case may be, and (C) may not be offered, sold or otherwise
transferred except (1) to the Company, (2) outside the United States in
accordance with Regulation S or (3) inside the United States in accordance with
(x) Rule 144A to a person whom the seller reasonably believes is a Qualified
Institutional Buyer that is purchasing such Securities for its own account or
for the account of a Qualified Institutional Buyer to whom notice is given that
the offer, sale or transfer is being made in reliance on Rule 144A or
(y) pursuant to another available exemption from registration under the
1933 Act.

18

--------------------------------------------------------------------------------

 

SECTION 7. Indemnification.

(a) Indemnification of Initial Purchasers.  The Company agrees to indemnify and
hold harmless each Initial Purchaser, its Affiliates, its selling agents and
each person, if any, who controls any Initial Purchaser within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act as follows:

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact included in any Preliminary Offering Memorandum, the Final
Offering Memorandum, the information contained in the Final Term Sheet, any
Issuer Written Information or any other information used by or on behalf of the
Company in connection with the offer or sale of the Securities (or any amendment
or supplement to the foregoing) or the omission or alleged omission therefrom of
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading;

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided that (subject to Section 7(d) below) any such settlement is effected
with the written consent of the Company;

(iii) against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel chosen by Merrill Lynch), reasonably incurred in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above;

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in any
Preliminary Offering Memorandum, the Final Offering Memorandum or the
information contained in the Final Term Sheet (or any amendment or supplement to
the foregoing) in reliance upon and in conformity with the Initial Purchaser
Information.

(b) Indemnification of Company, Directors and Officers.  Each Initial Purchaser
severally agrees to indemnify and hold harmless the Company, its directors, its
officers and each person, if any, who controls the Company within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act, against any and all
loss, liability, claim, damage and expense described in the indemnity contained
in subsection (a) of this Section, as incurred, but only with respect to untrue
statements or omissions, or alleged untrue statements or omissions, made in any
Preliminary Offering Memorandum, the Final Offering Memorandum or the
information contained in the Final Term Sheet (or any amendment or supplement to
the foregoing) in reliance upon and in conformity with the Initial Purchaser
Information.

(c) Actions against Parties; Notification.  Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement.  In the case of parties indemnified pursuant to Section 7(a) above,
counsel to the indemnified parties shall be selected by Merrill Lynch, and, in
the case of parties

19

--------------------------------------------------------------------------------

 

indemnified pursuant to Section 7(b) above, counsel to the indemnified parties
shall be selected by the Company.  An indemnifying party may participate at its
own expense in the defense of any such action; provided, however, that counsel
to the indemnifying party shall not (except with the consent of the indemnified
party) also be counsel to the indemnified party.  In no event shall the
indemnifying parties be liable for fees and expenses of more than one counsel
(in addition to any local counsel) separate from their own counsel for all
indemnified parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances.  No indemnifying party shall, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any litigation, or any investigation
or proceeding by any governmental agency or body, commenced or threatened, or
any claim whatsoever in respect of which indemnification or contribution could
be sought under this Section 7 or Section 8 hereof (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

(d) Settlement without Consent if Failure to Reimburse.  If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 7(a)(ii) effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.

SECTION 8. Contribution.  If the indemnification provided for in Section 7
hereof is for any reason unavailable to or insufficient to hold harmless an
indemnified party in respect of any losses, liabilities, claims, damages or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company, on the one
hand, and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company, on the one hand, and of the
Initial Purchasers, on the other hand, in connection with the statements or
omissions which resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations.

The relative benefits received by the Company, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company,
on the one hand, and the total underwriting discount received by the Initial
Purchasers, on the other hand, bear to the aggregate initial offering price of
the Securities as set forth on the cover of the Final Offering Memorandum.

The relative fault of the Company, on the one hand, and the Initial Purchasers,
on the other hand, shall be determined by reference to, among other things,
whether any such untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

20

--------------------------------------------------------------------------------

 

The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 8.  The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 8 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

Notwithstanding the provisions of this Section 8, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities purchased by it and distributed to the public were
offered to the public exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of any such untrue or
alleged untrue statement or omission or alleged omission.

No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

For purposes of this Section 8, each person, if any, who controls an Initial
Purchaser within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act and each Initial Purchaser’s Affiliates and selling agents shall have
the same rights to contribution as such Initial Purchaser, and each director of
the Company, each officer of the Company, and each person, if any, who controls
the Company within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act shall have the same rights to contribution as the Company.  The
Initial Purchasers’ respective obligations to contribute pursuant to this
Section 8 are several in proportion to the aggregate principal amount of Initial
Securities set forth opposite their respective names in Schedule A hereto and
not joint.

SECTION 9. Representations, Warranties and Agreements to Survive.  All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or any of its subsidiaries submitted
pursuant hereto, shall remain operative and in full force and effect regardless
of (i) any investigation made by or on behalf of any Initial Purchaser or its
Affiliates or selling agents, any person controlling any Initial Purchaser, its
officers or directors or any person controlling the Company and (ii) delivery of
and payment for the Securities.

SECTION 10. Termination of Agreement.

(a) Termination.  The Representative may terminate this Agreement, by notice to
the Company, at any time at or prior to the Closing Time (i) if there has been,
in the judgment of the Representative, since the time of execution of this
Agreement or since the respective dates as of which information is given in the
General Disclosure Package or the Final Offering Memorandum, any material
adverse change in the condition, financial or otherwise, or in the earnings,
business affairs or business prospects of the Company and its subsidiaries
considered as one enterprise, whether or not arising in the ordinary course of
business, or (ii) if there has occurred any material adverse change in the
financial markets in the United States or the international financial markets,
any outbreak of hostilities or escalation thereof or other calamity or crisis or
any change or development involving a prospective change in national or
international political, financial or economic conditions, in each case the
effect of which is such as to make it, in the judgment of the Representative,
impracticable or inadvisable to proceed with the completion of the offering or
to enforce contracts for the sale of the Securities, or (iii) if trading in any
securities of the Company has been suspended or materially limited by the
Commission or the Nasdaq

21

--------------------------------------------------------------------------------

 

Global Select Market, or (iv) if trading generally on the NYSE MKT or the New
York Stock Exchange or in the Nasdaq Global Select Market has been suspended or
materially limited, or minimum or maximum prices for trading have been fixed, or
maximum ranges for prices have been required, by any of said exchanges or by
order of the Commission, FINRA or any other governmental authority, or (v) a
material disruption has occurred in commercial banking or securities settlement
or clearance services in the United States, or (vi) if a banking moratorium has
been declared by either Federal or New York authorities.

(b) Liabilities.  If this Agreement is terminated pursuant to this Section, such
termination shall be without liability of any party to any other party except as
provided in Section 4 hereof, and provided further that Sections 1, 7, 8, 9, 14,
15,16 and 17 shall survive such termination and remain in full force and effect.

SECTION 11. Default by One or More of the Initial Purchasers.  If one or more of
the Initial Purchasers shall fail at the Closing Time or a Date of Delivery to
purchase the Securities which it or they are obligated to purchase under this
Agreement (the “Defaulted Securities”), the Representative shall have the right,
within 24 hours thereafter, to make arrangements for one or more of the
non‑defaulting Initial Purchasers, or any other initial purchasers, to purchase
all, but not less than all, of the Defaulted Securities in such amounts as may
be agreed upon and upon the terms herein set forth; if, however, the
Representative shall not have completed such arrangements within such 24‑hour
period, then:

(i) if the principal amount of Defaulted Securities does not exceed 10% of the
aggregate principal amount of the Securities to be purchased on such date, each
of the non‑defaulting Initial Purchasers shall be obligated, severally and not
jointly, to purchase the full amount thereof in the proportions that their
respective underwriting obligations hereunder bear to the underwriting
obligations of all non‑defaulting Initial Purchasers, or

(ii) if the principal amount of Defaulted Securities exceeds 10% of the
aggregate principal amount of the Securities to be purchased on such date, this
Agreement or, with respect to any Date of Delivery which occurs after the
Closing Time, the obligation of the Initial Purchasers to purchase, and the
Company to sell, the Option Securities to be purchased and sold on such Date of
Delivery, shall terminate without liability on the part of any non‑defaulting
Initial Purchaser.

No action taken pursuant to this Section shall relieve any defaulting Initial
Purchaser from liability in respect of its default.

In the event of any such default which does not result in a termination of this
Agreement or, in the case of a Date of Delivery which is after the Closing Time,
which does not result in a termination of the obligation of the Initial
Purchasers to purchase and the Company to sell the relevant Option Securities,
as the case may be, either the (i) Representative or (ii) the Company shall have
the right to postpone Closing Time or the relevant Date of Delivery, as the case
may be, for a period not exceeding seven days in order to effect any required
changes in the General Disclosure Package or the Final Offering Memorandum or in
any other documents or arrangements.  As used herein, the term “Initial
Purchaser” includes any person substituted for an Initial Purchaser under this
Section 11.

22

--------------------------------------------------------------------------------

 

SECTION 12. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication.  Notices to the Initial Purchasers shall
be directed to Merrill Lynch at One Bryant Park, New York, New York 10036,
attention of Syndicate Department (facsimile: (646) 855-3073), with a copy to
ECM Legal (facsimile: (212) 230-8730); notices to the Company shall be directed
to it at 198 Champion Court, San Jose, California 95134, attention of Thad
Trent, Executive Vice President Finance and Administration and Chief Financial
Officer.

SECTION 13. No Advisory or Fiduciary Relationship.  The Company acknowledges and
agrees that (a) the purchase and sale of the Securities pursuant to this
Agreement, including the determination of the initial offering price of the
Securities and any related discounts and commissions, is an arm’s-length
commercial transaction between the Company, on the one hand, and the several
Initial Purchasers, on the other hand, (b) in connection with the offering of
the Securities and the process leading thereto, each Initial Purchaser is and
has been acting solely as a principal and is not the agent or fiduciary of the
Company, any of its subsidiaries or their respective stockholders, creditors,
employees or any other party, (c) no Initial Purchaser has assumed or will
assume an advisory or fiduciary responsibility in favor of the Company with
respect to the offering of the Securities or the process leading thereto
(irrespective of whether such Initial Purchaser has advised or is currently
advising the Company or any of its subsidiaries on other matters) and no Initial
Purchaser has any obligation to the Company with respect to the offering of the
Securities except the obligations expressly set forth in this Agreement, (d) the
Initial Purchasers and their respective affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Company and (e) the Initial Purchasers have not provided any legal, accounting,
regulatory or tax advice with respect to the offering of the Securities and the
Company has consulted its own respective legal, accounting, regulatory and tax
advisors to the extent it deemed appropriate.

SECTION 14. Parties.  This Agreement shall each inure to the benefit of and be
binding upon the Initial Purchasers and the Company and their respective
successors.  Nothing expressed or mentioned in this Agreement is intended or
shall be construed to give any person, firm or corporation, other than the
Initial Purchasers and the Company and their respective successors and the
controlling persons and officers and directors referred to in Sections 7 and 8
and their heirs and legal representatives, any legal or equitable right, remedy
or claim under or in respect of this Agreement or any provision herein
contained.  This Agreement and all conditions and provisions hereof are intended
to be for the sole and exclusive benefit of the Initial Purchasers and the
Company and their respective successors, and said controlling persons and
officers and directors and their heirs and legal representatives, and for the
benefit of no other person, firm or corporation.  No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor by reason merely of
such purchase.

SECTION 15. Trial by Jury.  The Company (on its behalf and, to the extent
permitted by applicable law, on behalf of its stockholders and affiliates) and
each of the Initial Purchasers hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

SECTION 16. GOVERNING LAW.  THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF, THE STATE OF NEW YORK WITHOUT REGARD TO ITS
CHOICE OF LAW PROVISIONS.

SECTION 17. Consent to Jurisdiction; Waiver of Immunity. Any legal suit, action
or proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby (“Related Proceedings”) shall be instituted in (i) the
federal courts of the United States of America located in the City and County of
New York, Borough of Manhattan or (ii) the courts of the State of New York
located

23

--------------------------------------------------------------------------------

 

in the City and County of New York, Borough of Manhattan (collectively, the
“Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for proceedings instituted in regard to the enforcement of
a judgment of any such court (a “Related Judgment”), as to which such
jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding.  Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court.  The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum.  

SECTION 18. TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS
OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.

SECTION 19. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

SECTION 20. Effect of Headings.  The Section headings herein are for convenience
only and shall not affect the construction hereof.

SECTION 21. Xtract Research LLC.  The Company hereby agrees that the Initial
Purchasers may provide copies of the Preliminary Offering Memorandum and the
Final Offering Memorandum relating to the offering of the Securities and any
other agreements or documents relating thereto, including, without limitation,
any trust indentures, to Xtract Research LLC (“Xtract”) following the completion
of the offering for inclusion in an online research service sponsored by Xtract,
access to which is restricted to “qualified institutional buyers” as defined in
Rule 144A under the 1933 Act.

24

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Initial Purchasers and the Company in accordance with its terms.

 

Very truly yours,

CYPRESS SEMICONDUCTOR CORPORATION

 

 

 

By

 

/s/ Thad Trent

Title:

 

Chief Financial Officer, Executive

Vice President, Finance and Administration, and Assistant Secretary

 

CONFIRMED AND ACCEPTED,

as of the date first above written:

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

 

 

 

 

 

 

 

 

 

By

 

/s/ Chet Bozdog

 

 

Authorized Signatory

 

For itself and as Representative of the other Initial Purchasers named in
Schedule A hereto.

 

 

 

25

--------------------------------------------------------------------------------

 

SCHEDULE A

The initial offering price of the Securities shall be 100% of the principal
amount thereof, plus accrued interest, if any, from the date of issuance.

The purchase price to be paid by the Initial Purchasers for the Securities shall
be 97.25% of the principal amount thereof.

The interest rate on the Securities shall be 4.50% per annum.

 

Name of Initial Purchaser

 

Principal

Amount of

Securities

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

$

187,500,000

Barclays Capital Inc.

 

25,000,000

Credit Suisse Securities (USA) LLC

 

25,000,000

BMO Capital Markets Corp.

 

12,500,000

Total

$

250,000,000

 

 

 

Sch A-1

--------------------------------------------------------------------------------

 

SCHEDULE B

Final Term Sheet

 

PRICING TERM SHEET

STRICTLY CONFIDENTIAL

 

 

DATED JUNE 20, 2016

 

 

[gks0jpis4lh3000001.jpg]

CYPRESS SEMICONDUCTOR CORPORATION

$250,000,000

4.50% CONVERTIBLE SENIOR NOTES DUE 2022

The information in this pricing term sheet supplements Cypress Semiconductor
Corporation’s preliminary offering memorandum, dated June 20, 2016 (the
“Preliminary Offering Memorandum”), and supersedes the information in the
Preliminary Offering Memorandum to the extent inconsistent with the information
in the Preliminary Offering Memorandum. In all other respects, this term sheet
is qualified in its entirety by reference to the Preliminary Offering
Memorandum, including all documents incorporated by reference therein. Terms
used herein but not defined herein shall have the respective meanings as set
forth in the Preliminary Offering Memorandum. All references to dollar amounts
are references to U.S. dollars.

 

Issuer:

 

Cypress Semiconductor Corporation, a Delaware corporation.

Ticker/Exchange for Issuer’s Common Stock:

 

“CY”/The NASDAQ Global Select Market.

Notes:

 

4.50% Convertible Senior Notes due 2022.

Principal Amount:

 

$250,000,000 aggregate principal amount (plus up to an additional $37,500,000
principal amount if the initial purchasers exercise their over-allotment option
to purchase additional Notes in full).

Minimum Denominations:

 

$1,000 and multiples of $1,000 in excess thereof.

Maturity:

 

January 15, 2022, unless earlier repurchased or converted.

Interest Rate:

 

4.50% per year.

Interest Payment Dates:

 

Interest will accrue from June 23, 2016 and will be payable semiannually in
arrears on January 15 and July 15 of each year, beginning on January 15, 2017.

Interest Record Dates:

 

January 1 and July 1 of each year, immediately preceding any January 15 or July
15 interest payment date, as the case may be.  

Sch B-1

--------------------------------------------------------------------------------

 

Offering Price:

 

100% plus accrued interest, if any, from the Settlement Date.

Trade Date:

 

June 21, 2016.

Settlement Date:

 

June 23, 2016.

Shortened Settlement:

 

Issuer expects that delivery of the Notes will be made against payment therefor
on or about the second business day following the date of pricing with respect
to the Notes (this settlement cycle being referred to as “T+2”). Under Rule
15c6-1 of the Securities Exchange Act of 1934, as amended, trades in the
secondary market generally are required to settle in three business days, unless
the parties to any such trade expressly agree otherwise.  

Last Reported Sale Price of Issuer’s Common Stock on June 20, 2016:

 

$10.18 per share.

Initial Conversion Rate:

 

74.1372 shares of common stock per $1,000 principal amount of Notes.

Initial Conversion Price:

 

Approximately $13.49 per share of common stock.

Conversion Premium:

 

Approximately 32.50% above the Last Reported Sale Price of Issuer’s Common Stock
on June 20, 2016.

Joint Book-Running Managers:

 

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

Barclays Capital Inc.

Credit Suisse Securities (USA) LLC

Co-Manager:

 

BMO Capital Markets Corp.

CUSIP Number (144A):

 

232806 AL3

ISIN (144A):

 

US232806AL34

Use of Proceeds:

 

Issuer estimates that the net proceeds from the offering, after deducting
estimated offering fees and expenses, will be approximately $242.1 million.

Issuer expects to use the proceeds from the offering and the New Term Loan as
follows: (1) to pay the cost of the capped call transactions described in the
Preliminary Offering Memorandum with one or more of the initial purchasers or
their affiliates or other financial institutions, (2) to finance the IoT
Acquisition, (3) to repay approximately $107.0 million of revolving loans under
Issuer’s existing credit facility and (4) to pay fees and expenses related to
the foregoing. In the event the acquisition is not consummated, Issuer intends
to use the remaining proceeds from the offering for general corporate purposes,
which may include the repayment of revolving loans under its existing credit
facility.

Sch B-2

--------------------------------------------------------------------------------

 

 

 

If the over-allotment option granted to the initial purchasers is exercised with
respect to additional Notes, Issuer may use a portion of such net proceeds to
enter into additional capped call transactions relating to the Notes. Issuer
expects to use the remaining net proceeds for general corporate purposes, which
may include the repayment of revolving loans under its existing credit facility.

Pending these uses, Issuer intends to invest the net proceeds in investment
grade, short-term fixed income instruments which include corporate, financial
institution, federal agency or U.S. government obligations. Accordingly, Issuer
will retain broad discretion over the use of these proceeds.

Adjustment to Shares Delivered upon Conversion upon a Make-whole Fundamental
Change:

 

If a “make-whole fundamental change” (as defined in the Preliminary Offering
Memorandum) occurs at any time prior to the maturity date and a holder elects to
convert its Notes in connection with such make-whole fundamental change, the
conversion rate for any Notes so converted will, under certain circumstances and
for a limited period of time, be increased by a number of additional shares of
common stock, as described under “Description of Notes—Adjustment to Shares
Delivered upon Conversion upon a Make-whole Fundamental Change” in the
Preliminary Offering Memorandum.

The following table sets forth the number of additional shares of Issuer’s
common stock to be received per each $1,000 principal amount of Notes for each
stock price and effective date set forth below:

 

 

 

Stock Price

Effective Date

 

$10.18

 

$11.00

 

$12.00

 

$13.00

 

$13.49

 

$14.00

 

$15.00

 

$16.00

 

$18.00

 

$20.00

 

$25.00

 

$30.00

June 23, 2016

 

24.0945

 

20.0191

 

16.0592

 

12.9392

 

11.6523

 

10.4543

 

8.4567

 

6.8388

 

4.4417

 

2.8225

 

0.6964

 

0.0163

January 15, 2017

 

24.0945

 

20.0191

 

16.0417

 

12.8815

 

11.5819

 

10.3729

 

8.3640

 

6.7444

 

4.3589

 

2.7640

 

0.6964

 

0.0163

January 15, 2018

 

24.0945

 

19.9373

 

15.7750

 

12.5277

 

11.2009

 

9.9721

 

7.9453

 

6.3269

 

3.9822

 

2.4490

 

0.5436

 

0.0047

January 15, 2019

 

24.0945

 

19.4900

 

15.1550

 

11.8162

 

10.4670

 

9.2279

 

7.2073

 

5.6231

 

3.3889

 

1.9840

 

0.3516

 

-

January 15, 2020

 

24.0945

 

18.5918

 

14.0008

 

10.5454

 

9.1779

 

7.9407

 

5.9713

 

4.4788

 

2.4806

 

1.3145

 

0.1316

 

-

January 15, 2021

 

24.0945

 

16.9464

 

11.8417

 

8.1885

 

6.8162

 

5.6214

 

3.8393

 

2.6100

 

1.1783

 

0.4880

 

-

 

-

January 15, 2022

 

24.0945

 

16.7718

 

9.1960

 

2.7858

 

-

 

-

 

-

 

-

 

-

 

-

 

-

 

-

 

Sch B-3

--------------------------------------------------------------------------------

 

The exact stock prices and effective dates may not be set forth in the table
above, in which case

 

·

If the stock price is between two stock prices in the table or the effective
date is between two effective dates in the table, the number of additional
shares will be determined by a straight-line interpolation between the number of
additional shares set forth for the higher and lower stock prices and the
earlier and later effective dates, as applicable, based on a 365-day year.

 

·

If the stock price is greater than $30.00 per share (subject to adjustment in
the same manner as the stock prices set forth in the column headings of the
table above), no additional shares will be added to the conversion rate.

 

·

If the stock price is less than $10.18 per share (subject to adjustment in the
same manner as the stock prices set forth in the column headings of the table
above), no additional shares will be added to the conversion rate.

Notwithstanding the foregoing, in no event will the conversion rate per $1,000
principal amount of Notes exceed 98.2317 shares of common stock, subject to
adjustment in the same manner as the conversion rate as set forth under
“Description of Notes—Conversion Rights—Conversion Rate Adjustments” in the
Preliminary Offering Memorandum.

__________________

This communication is intended for the sole use of the person to whom it is
provided by the sender. This material is confidential and is for your
information only and is not intended to be used by anyone other than you. This
information does not purport to be a complete description of the Notes or the
offering thereof. This communication does not constitute an offer to sell or the
solicitation of an offer to buy any Notes in any jurisdiction to any person to
whom it is unlawful to make such offer or solicitation in such jurisdiction.

The Notes and any shares of common stock issuable upon conversion of the Notes
have not been and will not be registered under the U.S. Securities Act of 1933,
as amended (the “Securities Act”), or any other securities laws, and may not be
offered or sold within the United States or any other jurisdiction, except
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and any other applicable
securities laws. The initial purchasers are initially offering the Notes only to
qualified institutional buyers as defined in, and in reliance on, Rule 144A
under the Securities Act.

The Notes and shares of common stock issuable upon conversion of the Notes are
not transferable except in accordance with the restrictions described under
“Transfer Restrictions” in the Preliminary Offering Memorandum.

A copy of the Preliminary Offering Memorandum for the offering of the Notes may
be obtained by contacting Merrill Lynch, Pierce, Fenner & Smith Incorporated by
telephone at 1-800-294-1322.

Any legends, disclaimers or other notices that may appear below are not
applicable to this communication and should be disregarded. Such legends,
disclaimers or other notices have been automatically generated as a result of
this communication having been sent via Bloomberg or another system.

[Remainder of Page Intentionally Blank]

 

 

 

Sch B-4

--------------------------------------------------------------------------------

 

SCHEDULE C

Issuer Written Information

Final Term Sheet in the form set forth on Schedule B

 

 

 

Sch C-1

--------------------------------------------------------------------------------

 

SCHEDULE D

List of Persons and Entities Subject to Lock-up

T. J. Rodgers

Thad Trent

Dana C. Nazarian

Hassane El-Khoury

W. Steve Albrecht

Eric A. Benhamou

Raymond Bingham

Joe Rauschmayer

O. C. Kwon

Wilbert G.M. Van Den Hoek

Michael S. Wishart

 

 

 

Sch D-1

--------------------------------------------------------------------------------

 

Exhibit A

FORM OF OPINION OF COMPANY’S COUNSEL

TO BE DELIVERED PURSUANT TO SECTION 5(b)

 

1.

The Company is a corporation duly incorporated and validly existing under the
laws of the State of Delaware and is in good standing under such laws.  The
Company has requisite corporate power to own or lease its properties and carry
on its business, as described in the Final Offering Memorandum.  The Company is
qualified to do business and is in good standing as a foreign corporation in the
State of California.

 

2.

The execution and delivery of the Operative Documents have been duly authorized
by all necessary corporate action on the part of the Company, and the Company
has the corporate power to execute and deliver the Operative Documents and to
perform its obligations under the terms of the Operative Documents.

 

3.

The Purchase Agreement has been duly executed and delivered by the Company.

 

4.

The authorized capital stock of the Company is as set forth in the Final
Offering Memorandum under the caption “Description of Capital Stock.”

 

5.

The Securities being issued on the date hereof are in the form contemplated in
the Indenture and have been duly authorized by all necessary corporate action of
the Company and have been duly executed by the Company and when authenticated by
the Trustee in accordance with the terms of the Indenture (which authentication
we have not determined by inspection of the Securities) and issued and delivered
to the Initial Purchasers against payment of the purchase price therefor
specified in the Purchase Agreement, the Securities will constitute valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms.

 

6.

The Indenture has been duly authorized by all necessary corporate action on the
part of the Company and the Indenture has been duly executed and delivered by
the Company and the Indenture constitutes a valid and binding instrument,
enforceable against the Company in accordance with its terms.

 

7.

The shares of Common Stock initially issuable upon conversion of the Securities
(assuming full physical settlement of the Securities and including shares of
Common Stock issuable with respect to any Make-Whole Fundamental Change (as
defined in the Indenture)) (the “Shares”) have been duly authorized and reserved
by all necessary corporate action on the part of the Company and the Shares, if
any, when issued upon due conversion of the Securities in accordance with the
terms of such Securities and the Indenture would, if issued today, be validly
issued, fully paid and nonassessable and free of preemptive rights arising under
the Certificate of Incorporation or Bylaws or the DGCL.

 

8.

The statements set forth in the General Disclosure Package and the Final
Offering Memorandum under the caption “Description of Notes” insofar as such
statements purport to constitute a summary of the terms of the Indenture and the
Securities, fairly summarize such terms in all material respects.

A-1

--------------------------------------------------------------------------------

 

 

9.

The statements set forth in the General Disclosure Package and the Final
Offering Memorandum under the caption “Certain U.S. Federal Income Tax
Considerations,” insofar as they purport to summarize the United States federal
tax laws referred to therein or legal conclusions with respect thereto, are fair
summaries in all material respects. 

 

10.

The statements set forth in the General Disclosure Package and Final Offering
Memorandum under the caption “Description of Capital Stock,” insofar as such
statements constitute summaries of legal matters or documents, fairly summarize
the matters and documents referred to therein in all material respects.

 

11.

The Company is not, and immediately after giving effect to the offering and sale
of the Securities and the application of the proceeds thereof as described in
the General Disclosure Package and the Final Offering Memorandum, will not be
required to be registered as an “investment company,” as such term is defined in
the Investment Company Act.

 

12.

None of the issuance and sale of the Securities being delivered on the date
hereof, the execution, delivery and performance by the Company of its
obligations under the Operative Documents or the consummation of the
transactions contemplated thereby will (i) violate the Certificate of
Incorporation or Bylaws, (ii) conflict with, result in a breach or violation by
the Company of any of the terms or provisions of, or constitute a default by the
Company under any Reviewed Agreement, (iii) result in a violation of any
Reviewed Judgment, or (iv) contravene any applicable law.

 

13.

No consent, approval, authorization, order, registration or qualification of or
with any U.S. federal, New York, California or Delaware (solely with respect to
the DGCL) governmental agency or body or court is required for the execution and
delivery of the Purchase Agreement, the offer, sale or issuance by the Company
of the Securities or the consummation by the Company of the transactions
contemplated by the Purchase Agreement or the Indenture, except such as may be
required under state securities or Blue Sky laws.

 

14.

Assuming the accuracy of the Initial Purchasers’ representations contained in
the Purchase Agreement and the accuracy of the Company’s representations
contained in the Purchase Agreement, no registration of the Securities or the
Shares is required under the Securities Act for the sale of the Securities by
the Company to the Initial Purchasers pursuant to the Purchase Agreement and the
Indenture or for the initial resale of the Securities by the Initial Purchasers
in the manner contemplated by the Purchase Agreement, the General Disclosure
Package and the Final Offering Memorandum, and it is not necessary to qualify
the Indenture under the Trust Indenture Act (it being understood that, in each
case, no opinion is expressed as to any subsequent resale of the Securities or
the consequences thereof).

 

 

 

A-2

--------------------------------------------------------------------------------

 

Exhibit B

FORM OF LOCK-UP TO BE DELIVERED PURSUANT TO SECTION 5(h)

June 20, 2016

Merrill Lynch, Pierce, Fenner & Smith

Incorporated,

as Representative of the several

Initial Purchasers to be named in the

within‑mentioned Purchase Agreement

 

One Bryant Park

New York, New York 10036

Re:Proposed Offering by Cypress Semiconductor Corporation

Dear Sirs:

The undersigned, a stockholder and an officer and/or director of Cypress
Semiconductor Corporation, a Delaware corporation (the “Company”), understands
that Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”)
proposes to enter into a Purchase Agreement (the “Purchase Agreement”) with the
Company providing for the offering of $250,000,000 aggregate principal amount of
the Company’s 4.50% Convertible Senior Notes due 2022 (the “Securities”).  In
recognition of the benefit that such an offering will confer upon the
undersigned as a stockholder and an officer and/or director of the Company, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the undersigned agrees with each initial purchaser to
be named in the Purchase Agreement that, during the period beginning on the date
hereof and ending on the date that is 90 days from the date of the Purchase
Agreement (the “Lock-Up Period”), the undersigned will not, without the prior
written consent of Merrill Lynch, (i) directly or indirectly, offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase or
otherwise transfer or dispose of any shares of the Company’s common stock, par
value $.01 per share (the “Common Stock”), or any securities convertible into or
exercisable or exchangeable for Common Stock, whether now owned or hereafter
acquired by the undersigned or with respect to which the undersigned has or
hereafter acquires the power of disposition (collectively, the “Lock-Up
Securities”), or exercise any right with respect to the registration of any of
the Lock-Up Securities, or file or cause to be filed any registration statement
in connection therewith, under the Securities Act of 1933, as amended, or (ii)
enter into any swap or any other agreement or any transaction that transfers, in
whole or in part, directly or indirectly, the economic consequence of ownership
of the Lock-Up Securities, whether any such swap or transaction is to be settled
by delivery of Common Stock or other securities, in cash or otherwise.

Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Lock-Up Securities without the prior written
consent of Merrill Lynch, provided that (1) in the case of subclauses (i), (ii),
(iii), (iv) and (v) below,  Merrill Lynch receives a signed lock-up agreement
for the balance of the Lock-Up Period from each donee, trustee, distributee, or
transferee, as the case may be, (2) in the case of subclauses (i), (ii), (iii),
(iv) and (v) below, any such transfer shall not involve a disposition for value,
(3) in the case of subclauses (i), (ii), (iii), (iv) and (v) below, such
transfers are not required to be reported with the Securities and Exchange
Commission on Form 4 in accordance with Section 16 of

B-1

--------------------------------------------------------------------------------

 

the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and (4)
the undersigned does not otherwise voluntarily effect any public filing or
report regarding such transfers:

 

(i)

as a bona fide gift or gifts;

 

(ii)

if the undersigned is a corporation, partnership, limited liability company, or
other business entity, (A) to another corporation, partnership, limited
liability company, trust or other business entity that is a direct or indirect
affiliate (as defined in Rule 405 promulgated under the Securities Act of 1933,
as amended) of the undersigned or (B) as a distribution of shares of Common
Stock or any security convertible into or exercisable for Common Stock to
limited partners, limited liability company members or stockholders of the
undersigned;

 

(iii)

to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned (for purposes of this lock-up agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin);

 

(iv)

by will or intestacy;

 

(v)

if the undersigned is a trust, to its beneficiaries;

 

(vi)

to the Company, as forfeitures to satisfy any income, employment or social tax
withholding and remittance obligations of the undersigned or the employer of the
undersigned in connection with the vesting of restricted stock units held by the
undersigned and outstanding as of the date hereof or as of the date of the
Purchase Agreement; provided, that any shares of Common Stock received shall be
subject to the restrictions set forth herein; and provided further, if the
undersigned is required to file a report under the Exchange Act, the undersigned
shall include a statement in such report to the effect that the filing relates
to the forfeiture of Common Stock for tax purposes;

 

(vii)

if (A) the undersigned is an employee of the Company as of the date of transfer
and (B) the Company does not elect to settle income tax withholding and
remittance obligations of the undersigned (or the employer of the undersigned)
in connection with the vesting of restricted stock units held by the undersigned
by withholding shares of Common Stock as forfeitures pursuant to subclause (vi)
above, then the undersigned may transfer up to that number of shares of the
Common Stock underlying restricted stock units held by the undersigned that are
vested and settled and necessary to satisfy income tax withholding and
remittance obligations in connection with the vesting of restricted stock units
outstanding as of the date hereof or as of the date of the Purchase Agreement
(for avoidance of doubt, this right to transfer shares of Common Stock will
apply on a particular date only with respect to Common Stock underlying
restricted stock units held by the undersigned that are vested and settled on or
before such date);

 

(viii)

to the Company, in connection with the receipt of shares of Common Stock upon
the “net” or “cashless” exercise of options to purchase shares of Common Stock
for purposes of exercising such options, including the payment of taxes due as a
result of such exercise, with respect to stock options outstanding as of the
date hereof or as of the date of the Purchase Agreement; provided, that any
shares of Common Stock received shall be subject to the restrictions set forth
herein; and provided further, if the undersigned is required to file a report
under the Exchange Act, the undersigned shall include a statement in such report
to the effect that the filing relates to the exercise of options;

B-2

--------------------------------------------------------------------------------

 

 

(ix)

if for the payment of the exercise price for the exercise of options to purchase
shares of Common Stock with respect to stock options outstanding as of the date
hereof or as of the date of the Purchase Agreement, including the payment of
taxes due as a result of such exercise; provided, if the undersigned is required
to file a report under the Exchange Act, the undersigned shall include a
statement in such report to the effect that the filing relates to the exercise
of options and the sale of such shares to cover the payment of taxes in
connection with such exercise; 

 

(x)

to the Company, in connection with the repurchase of shares of Common Stock
issued pursuant to an employee benefit plan disclosed or incorporated by
reference in the final Offering Memorandum relating to the Purchase Agreement or
pursuant to the agreements pursuant to which such shares were issued; provided,
that if the undersigned is required to file a report under the Exchange Act, the
undersigned shall include a statement in such report to the effect that the
filing relates to a repurchase by the Company pursuant to an employee benefit
plan;

 

(xi)

pursuant to a bona fide third-party tender offer, merger, consolidation or other
similar transaction made to all holders of the Company’s capital stock involving
a purchase of beneficial ownership of more than 50% of the total voting power of
the capital stock of the Company, provided that in the event that such tender
offer, merger, consolidation or other such transaction is not completed, the
Lock-Up Securities shall remain subject to the provisions of this lock-up
agreement;

 

(xii)

by operation of law, such as pursuant to a qualified domestic order or in
connection with a divorce settlement; or

 

(xiii)

pursuant to a written plan of which you are aware to which the undersigned is a
party meeting the requirements of Rule 10b5-1 under the Exchange Act (a “10b5-1
Plan”) entered into prior to the date of this lock-up agreement relating to the
sale of the Lock-Up Securities.

Furthermore, the undersigned may sell shares of Common Stock of the Company
purchased by the undersigned on the open market following the offering if and
only if (i) such sales are not required to be reported in any public report or
filing with the Securities and Exchange Commission, or otherwise and (ii) the
undersigned does not otherwise voluntarily effect any public filing or report
regarding such sales.

In addition, the undersigned may (i) enter into, modify or amend a 10b5-1 Plan
after the date of this lock-up agreement relating to the sale of the Lock-Up
Securities, if then permitted by the Company and in accordance with the
Company’s internal policies, provided that the securities subject to such plan
may not be sold until after the expiration of the Lock-Up Period and no public
announcement or filing under the Exchange Act regarding the establishment,
modification or amendment of such plan shall be required or voluntarily made by
or on behalf of the undersigned, or (ii) terminate a 10b5-1 Plan to which the
undersigned is a party entered into prior to the date of this lock-up agreement
relating to the sale of the Lock-Up Securities, in accordance with the Company’s
internal policies and the requirements of the 10b5-1 Plan, provided that no
public announcement or filing under the Exchange Act regarding such termination
shall be required of or voluntarily made by or on behalf of the undersigned.

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Lock-Up Securities except in compliance with the foregoing
restrictions.

B-3

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary contained herein, this lock-up
agreement will automatically terminate and the undersigned will be released from
all of his, her or its obligations hereunder upon the earliest to occur, if any,
of (i) the Company advising Merrill Lynch, Pierce, Fenner & Smith Incorporated
in writing prior to entry into the Purchase Agreement that it does not intend to
proceed with the offering of the Securities, (ii) the Purchase Agreement (other
than the provisions thereof which survive termination) terminates or is
terminated prior to payment for and delivery of the Securities to be sold
thereunder, or (iii) August 31, 2016, in the event that the Purchase Agreement
has not been executed by such date.

[Signature page follows]

 

 

 



B-4

--------------------------------------------------------------------------------

 

Very truly yours,

 

 

 

Signature:

 

 

 

 

 

Print Name:

 

 

 

B-5